Citation Nr: 0628341	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-22 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for malaria. 

2.  Entitlement to service connection for foot and spine 
disabilities secondary to a fall in service. 

3.  Entitlement to service connection for benign tumors and 
enlarged lymph nodes due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  
He had service in Vietnam from January 1967 to August 1968.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, which denied entitlement to service 
connection for malaria, foot and spine disabilities, and 
exposure to herbicides.    

The Board notes that an April 2004 rating decision denied 
entitlement to service connection for disorders of the right 
eye, right hand and right shoulder.  The veteran filed a 
notice of disagreement with respect to these issues in April 
2004.  A statement of the case was issued in June 2005.  
However, the veteran did not file a substantive appeal, and 
these issues were not certified for appeal.  Thus, these 
issues are not before the Board for appellate consideration.  
See 38 C.F.R. § 20.200 (2005).  The Board also notes that a 
May 2006 rating decision denied entitlement to lung cancer 
due to herbicide exposure, bronchitis, headaches, muscle 
weakness, frequent urination, and a dental disorder, and 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  The 
veteran was notified of this rating decision in May 2006 and 
as of this date, there is no notice of disagreement of 
record.  

The issue of entitlement to service connection for foot and 
spine disabilities due to a fall in service is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.




FINDINGS OF FACT

1.  The veteran does not currently have malaria or a residual 
disability due to malaria.      

2.  The benign tumors and enlarged lymph nodes are not 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.

3.  There is no competent evidence of a disease or disability 
manifested by benign tumors and enlarged lymph nodes.   


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005). 

2.  The benign tumors and enlarged lymph nodes were not 
incurred in or aggravated by active duty, nor may the benign 
tumors and enlarged lymph nodes be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002), redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  Id. at 1333-1334. 

The Board finds that the veteran has been afforded 
appropriate VCAA notice.  The RO provided a notice letter to 
the veteran in November 2002, prior to the initial 
adjudication of the claims.  The letter notified the veteran 
of the information and evidence that must be submitted to 
substantiate the claims for service connection.  The letter 
notified the veteran of what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), he was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal in March 2006.  
The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  The Board also notes 
that as discussed below, service connection is not warranted.  
Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

The Board finds that the duty to assist has been met.  The 
veteran's service medical records are associated with the 
claims file.  The RO made attempts to obtain the private 
treatment records identified by the veteran.  The veteran 
indicated hat he was treated by Dr. R.S. for malaria 
symptoms.  In November 2002, the RO sent a letter to Dr. R.S. 
requesting copies of the veteran's records.  Dr. R.S. did not 
respond to the letter.  In an April 2003 statement, the 
veteran informed the RO that he was unable to obtain his 
records from Dr. R.S.'s spouse, and that Dr. R.S. was 
deceased.  The Board finds that any further efforts to obtain 
the records from Dr. R.S. would be futile.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).  There is no competent evidence of a current 
diagnosis or current signs or symptoms of malaria, benign 
tumors, or enlarged lymph nodes.  There is no evidence of 
these disabilities or disorders in service or any association 
to service.  Thus, an examination is not warranted.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116(a).

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e). 

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to service connection for malaria or a residual 
disability due to malaria

The veteran contends that he was treated for malaria while 
serving in Vietnam and he contends that he still has symptoms 
of malaria.  The service medical records do not document 
diagnosis or treatment of malaria.  The separation 
examination report dated in April 1969 does not reflect 
complaints or diagnosis of malaria.  

There is no competent evidence of record that the veteran 
currently has malaria or a residual disability due to 
malaria.  The veteran has not submitted any medical evidence 
that he has malaria or a residual disability due to malaria.  
The primary evidence in support of the veteran's claim comes 
from his own contentions that he has malaria.  However, 
although the veteran is competent to report on his symptoms, 
as a lay person without medical training, the veteran is not 
competent to relate those symptoms to a particular diagnosis 
or specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Accordingly, his lay statements cannot 
constitute competent evidence and lack probative value.

A grant of service connection requires a showing of current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past).  

In this case, there is no medical evidence establishing a 
diagnosis of malaria or a residual disability due to malaria.  
Since there is no evidence of current disability, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied.

Entitlement to service connection for benign tumors and 
enlarged lymph nodes as due to herbicide exposure

Service records show that the veteran served in the Vietnam 
from January 1967 to August 1968 with the 101st Airborne.  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to Agent Orange during 
that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  The 
veteran contends that he has benign tumors and enlarged lymph 
nodes due to exposure to Agent Orange in service.  

The veteran has not submitted medical evidence establishing a 
diagnosis of a disability or disease manifested by benign 
tumors or enlarged lymph nodes.  There is no medical evidence 
that the veteran currently has benign tumors or enlarged 
lymph nodes.  The veteran contends that tumors and enlarged 
lymph nodes were diagnosed upon VA (QTC) examinations in 
January 2003 and May 2003.  However, review of those 
examination reports show that the veteran reported having 
these findings and the examiners recorded this information.  
Examination of any possible tumors or enlarged lymph nodes 
was not conducted.  In January 2003, the veteran underwent a 
mental status examination not a physical examination.  In May 
2003, the veteran underwent an orthopedic examination and his 
feet and spine were examined.  The Court has determined that 
history which a veteran provides to a medical examiner does 
not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence to 
establish entitlement to service connection.  Id.  Therefore, 
the examination reports do not establish that the veteran 
currently has tumors or enlarged lymph nodes.  

To the extent that the veteran himself contends that he 
currently has benign tumors and enlarged lymph nodes which 
are due to exposure to Agent Orange in service, it is well-
settled that as a lay person without medical training, he is 
not competent to attribute symptoms to a particular cause or 
to otherwise comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The veteran has had 
ample opportunity to provide evidence in support of his 
claim.  He has not submitted or identified recent medical 
evidence indicating that benign tumors or enlarged lymph 
nodes currently exist.  See 38 U.S.C.A. § 5107(a) (West 
2002).  

A grant of service connection requires a showing of current 
disability.  Shedden, supra; see also Gilpin, supra.  In this 
case, there is no medical evidence which establishes that the 
veteran currently has benign tumors or enlarged lymph nodes 
and or disability or disease manifested by those findings.  
Since there is no evidence of current disability, the 
preponderance of the evidence is against the claim on a 
direct basis.  

Furthermore, benign tumors and enlarged lymph nodes are not 
among the diseases subject to presumptive service connection 
on the basis of exposure to herbicides.  38 C.F.R. 
§ 3.309(e).  Thus, the evidence preponderates against the 
veteran's claim for service connection for benign tumors and 
enlarged lymph nodes on a presumptive and direct basis.  
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e).  Since the 
preponderance of the evidence is against the claim for 
service connection for benign tumors and enlarged lymph 
nodes, the benefit of the doubt doctrine is not for 
application with regard to this claim.  VCAA; Gilbert, 
1 Vet. App. 49.

ORDER

Entitlement to service connection for malaria and a residual 
disability due to malaria is denied.  

Entitlement to service connection for benign tumors and 
enlarged lymph nodes due to herbicide exposure is denied.  
  




REMAND

The veteran contends that he incurred a bilateral foot and 
spine disability due to a fall in service.  He contends that 
he injured his feet and spine while training as a paratrooper 
at Fort Benning in Georgia.  He states that during a jump, 
his parachute only partially opened and he landed on concrete 
and injured his feet and spine.  The veteran asserts that he 
was hospitalized at Fort Benning.  The veteran reports having 
intermittent foot and back problems since service.  A May 
2003 VA examination report reflects a diagnosis of mild to 
moderate lumbosacral strain and mild foot arthralgias.  X-ray 
examination revealed very minimal subtalar arthritis of the 
left foot and very mild degenerative disk disease of the 
lower lumbar spine.  

Review of the record reveals that the RO requested and 
obtained copies of the veteran's service medical and dental 
records.  There is no indication in the file that the RO 
requested copies of the veteran's inpatient/clinical records 
from the hospital at Fort Benning, Georgia.  Service records 
show that the veteran was stationed at Fort Benning in 
September 1966.   

The Board finds that the RO should contact the National 
Personnel Records Center and request a search for the 
veteran's hospital records at Fort Benning in September 1966 
showing treatment for foot and spine injuries.  The VCAA 
specifically provides that in the case of a claim for 
disability compensation, the duty to assist includes 
obtaining the claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity.  38 U.S.C.A. 
§ 5103A(c) (West 2002).  

Accordingly, this case is remanded for the following action: 

1.  The RO should contact the National 
Personnel Records Center and request a 
search for the veteran's hospital records 
at Fort Benning in September 1966 showing 
treatment for foot and spine injuries.

2.  Then the RO should readjudicate the 
issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


